Title: Mary Smith Cranch to Abigail Adams, 7 July 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            My dear Sister
            [7 July 1798]
          
          How did you live thro’ the heat of Monday & Teusday we could but just breathe the glasses Stood at a 100 at Boston I thought much of the inhabetants of our citys especially Philadelphia I hope you will not stay much longer in it I see the v President has ask’d leave of absence. is he gone to Secure his papers— we are rejoicing to see that a beginning to stop the mouth of Sedition has began at the fountain head the reason why a Sedition Bill was not made here was that our court expected one from congress it was talk’d of—
          So they design’d to pour in their armies from St Domingo upon us to aid their Friends here— I think this will Shew the necessaty of Declaring war before congress rises Surely they will not be permited to land any where the fortifying our Sea coast: will be found absolutely necessary also. we must have a Botany Bay to send our Jacobins to or we Shall be in constant danger from them
          I receiv’d two Letters & two Hankercheefs from you last Teusday they are very nice. mrs welsh sends her kind love & respects to you & thanks you for your Presents to her Sister Smith also She has been very Sick this week— as for me I should feel very unhappy if you did not know I have a grateful heart because I cannot find language that will convey all I feel for your Sisterly kindness to me & more than maternal tenderness & attention to my children I will inclose one of nancys letters it will speak her gratitude I have not time to make an extract from it or I would not send the letter I wish she would write plainer—
          Your Last Letters I could not read without a tear— they were So Solemn. there has indeed been more breeches made upon our Family & particular acquaintance within the last 18 months than in any so Short a space of my life— I have not heard from Betsy Shaw dear Girl this week—but have no idea of any favourable turn to her dissorder we must resign her— I am distress’d for our Sister— it will break her all to peice if not kill her. I have willm the letter & hankercheif.
          Capn. Thayer you will see by the papers is number’d with the dead he lived but ten days after he was taken we attended the Funeral it was a very large one the company of light horse of which he was Capn: attended in their uniform he was carried into the meeting

house Mr weld gave a Prayer & a Funeral Oration as full of words as the address to the President
          They are a most afflicted Family he was greatly bel[oved] by his Friends & neighbours as well as by his Family
          Mrs Belknap bears her troubles much better than was expected She behaves well—
          I think sometimes that those whom we esteem our props our ornimints of church & state are taken from us in times So trying to shew us that we are not to depend upon an arm of Flesh for our Salvation. it looks dark I know, but affliction was ever the Safest State for Man— If there had been half as much pains taken in times past to inlighten the People at larg as to deceive them, we Should be much More united than we now are a Sedition Bill will do more with a certain class than reason & argument but their numbers I hope are not large—for where there is neither virtue nor reason, you can never do any thing but by force— they only Set down to rise again upon the first opportunity which presents— we are all well— your House is ready for you— the Stage is come
          adieu affectionately
          
            M C
          
        